Citation Nr: 0107507	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-07 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant's service establishes basic eligibility 
for VA benefits.  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The appellant's claim of entitlement to disability benefits 
was first denied in a November 1975 determination from the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO) because the appellant's service did not 
establish him as a veteran for VA purposes.  

This matter is before the Board on appeal from an August 1999 
determination from the VARO that once again denied the claim 
because the appellant's service did not establish him as a 
veteran for VA purposes.  


FINDING OF FACT

The appellant did not have military, naval or air service 
with the United States Armed Forces.  


CONCLUSION OF LAW

The appellant's service does not establish him as a veteran 
for VA purposes.  38 U.S.C.A. § 101(2), 107, 1110 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.8, 3.9, 3.203 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant maintains that he is a veteran who is entitled 
to VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000).  The term "veteran" means a person 
who served in the active military, naval or air service, and 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  
Certain service with the Philippine Scouts, the Commonwealth 
Army of the Philippines, and guerrilla service is considered 
to be qualifying service.  See 38 U.S.C.A. § 107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.8, 3.9 (2000).  

The appellant contends that his eligibility derives from 
service in the United States military from April 1945 to 
March 1946.  In support of his claim, he submitted a May 1975 
application for compensation or pension, which alleges dates 
of service; an August 1998 certification of naturalization as 
an American citizen; and lay statements dated June 1999, 
October 1999, and March 2000.  

Unfortunately, the VA may not accept the appellant's 
documents as proof of service in the United States military 
because the documents were not issued by the service 
department.  The VA may only accept evidence of service 
submitted by a claimant when (1) the evidence is a document 
issued by the service department, and (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the Department of 
Veterans Affairs, the document is genuine and the information 
contained in it is accurate.  See 38 C.F.R. § 3.203 (2000).  
In this case, the evidence submitted by the appellant does 
not meet the first of these requirements.  Moreover, while 
the copy of the August 1998 certification of naturalization 
appears to be genuine, it does not include any information 
about the length, time, and character of the appellant's 
service during World War II.  

When the evidence submitted by the claimant does not meet the 
aforementioned requirements, as is the case here, the VA 
shall request verification of service from the service 
department.  See 38 C.F.R. § 3.203.  The RO requested 
certification from the service department of the appellant's 
records in May 1975.  The appellant's last name, first name, 
middle name, service number, date of birth, place of birth, 
mother's name, father's name, and spouse's name were provided 
to the service department in the event that his name was a 
common one or that there were minor spelling discrepancies.  
A certified service department record, dated November 1976, 
clearly states that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
Since November 1976, the appellant has submitted no new 
information that would warrant additional inquiry to the 
service department.  His three lay statements generally 
repeat excerpts from the RO's denial letters, and his 
December 1999 statement suggests verification of service 
through the Adjutant General in Quezon City, Philippines.  
Even if the Adjutant General has documents, the VA may not 
accept such documents as proof of service in the United 
States military because, again, they were not issued by the 
service department.  

The VA is bound by the service department findings that the 
appellant had no service in the United States Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Therefore, 
the Board has no legal basis on which the appellant's claim 
can be granted.  As the law and not the evidence is 
dispositive on this issue, the claim must be denied because 
of lack of legal entitlement.  38 U.S.C.A. § 101(2), 107, 
1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.8, 3.9, 3.203 
(2000); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

As a matter of law, entitlement to disability benefits is 
denied because the appellant's service does not establish him 
as a veteran for VA purposes.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

